16-3871
     Gurung v. Sessions
                                                                                    BIA
                                                                           Balasquide, IJ
                                                                           A205 338 709
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of May, two thousand eighteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   BAHADUR TEJ GURUNG,
14                 Petitioner,
15
16                        v.                                     16-3871
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Khaghendra Gharti-Chhetry, New
24                                        York, NY.
25
26   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
27                                        Attorney General; Julie M.
28                                        Iversen, Senior Litigation
29                                        Counsel; Sergio Sarkany, Trial
1                                    Attorney, Office of Immigration
2                                    Litigation, United States
3                                    Department of Justice, Washington,
4                                    DC.
5
6         UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10        Petitioner Bahadur Tej Gurung, a native and citizen of

11   Nepal, seeks review of an October 21, 2016, decision of the

12   BIA affirming a March 25, 2015, decision of an Immigration

13   Judge   (“IJ”)     denying     Gurung’s      application         for   asylum,

14   withholding   of    removal,    and       relief   under    the    Convention

15   Against Torture (“CAT”).         In re Gurung, No. A 205 338 709

16   (B.I.A. Oct. 21, 2016), aff’g No. A 205 338 709 (Immig. Ct.

17   N.Y.C. Mar. 25, 2015).         We assume the parties’ familiarity

18   with the underlying facts and procedural history in this case.

19        We review both the BIA’s and IJ’s decisions “for the sake

20   of completeness.”      Zaman v. Mukasey, 514 F.3d 233, 237 (2d

21   Cir. 2008) (internal quotation marks omitted).               The standards

22   of   review      are   well      established.              See     8    U.S.C.



                                           2
1    § 1252(b)(4)(B); Lecaj v. Holder, 616 F.3d 111, 114 (2d Cir.

2    2010).

3        To   show       eligibility     for       asylum,     a   petitioner   must

4    establish past persecution or a well-founded fear of future

5    persecution     “on       account   of    race,       religion,   nationality,

6    membership     in     a    particular        social    group,     or   political

7    opinion.”    8 U.S.C. § 1101(a)(42).              Because the IJ concluded

8    that Gurung had established past persecution, he was entitled

9    to a presumption of a well-founded fear of future persecution.

10   See 8 C.F.R. § 1208.13(b)(1).                  However, the IJ must deny

11   relief if the Government shows, “by a preponderance of the

12   evidence,” that “[t]here has been a fundamental change in

13   circumstances such that the applicant no longer has a well-

14   founded fear of persecution.”                8 C.F.R. § 1208.13(b)(1)(i),

15   (ii).    The    agency       must   consider      the     most    recent   State

16   Department reports and the evidence offered by the petitioner

17   to contradict the reports, and conduct an individualized

18   assessment of the evidence.              See Lecaj, 616 F.3d at 115-16.

19       We find no error in the agency’s conclusion that Gurung’s

20   fear of persecution on account of his membership in the Nepali

21   Congress Party (“NCP”) is no longer objectively reasonable
                                              3
1    given the changes in Nepal.          From 1996 to 2006, Nepal faced

2    a Maoist insurgency, known as the People’s War.                   Gurung was

3    targeted by Maoists because of his participation in NCP.                   In

4    2006, the Maoists signed a peace accord, which began the peace

5    process in Nepal.        After years of changes resulting from the

6    peace accord, Nepal successfully held an election in 2013

7    that resulted in a NCP-majority government.               The evidence in

8    the record did not show that Maoists continued to target NCP

9    members, and it indicated that the remaining Maoist violence

10   was sporadic or concentrated in specific areas.

11         Gurung argues that the agency mischaracterized the 2013

12   State Department report by ignoring the portions showing that

13   Maoists still committed crimes of violence and extortion

14   throughout Nepal.        Both the 2012 and 2013 reports identify a

15   few     incidents   of    violence       throughout     Nepal,    but    they

16   explicitly state that the majority of these incidents occur

17   in the Tarai region.        The fact that Maoist groups committed

18   sporadic acts of violence and extortion elsewhere in Nepal

19   does not undermine the IJ’s conclusion that these acts were

20   concentrated in the Tarai region.                See Cao He Lin v. U.S.

21   Dep’t    of   Justice,     428 F.3d 391,    399    (2d     Cir.   2005)
                                          4
1    (“[F]indings that the IJ actually made are conclusive unless

2    a reasonable adjudicator would be compelled to conclude to

3    the contrary.” (internal quotation marks omitted)).

4        The agency also conducted an individualized analysis.

5    See Lecaj, 616 F.3d 115-16.   The IJ examined the news articles

6    Gurung submitted and concluded that they did not establish an

7    objectively   reasonable   fear    of   persecution   because   none

8    indicated that Maoist violence against NCP members continued

9    after the 2013 election.          Gurung argues that the agency

10   ignored a threatening letter he received from Maoists in 2014.

11   But “we presume that an IJ has taken into account all of the

12   evidence before him, unless the record compellingly suggests

13   otherwise.”   Xiao Ji Chen v. U.S. Dep’t of Justice, 434 F.3d
14   144, 159 n.13 (2d Cir. 2006).         The record does not suggest

15   otherwise, given the IJ’s acknowledgment of the 2014 threat,

16   the fact that Gurung’s family relocated to Kathmandu, and the

17   lack of country conditions evidence to show that the Maoists

18   are continuing to threaten or acting on threats against NCP

19   members.   Cf. Passi v. Mukasey, 535 F.3d 98, 101-03 (2d Cir.

20   2008) (remanding to BIA when agency decision relied solely on

21   State Department reports and failed to indicate consideration
                                       5
1    of petitioner’s evidence that ongoing violence targeting

2    ethnically and politically similar people was most severe in

3    petitioner’s home region).

4        In sum, the 2006 peace accord, 2013 elections, and

5    general   trends     toward      greater         police     response      and

6    transparency support the agency’s conclusion that Nepal has

7    fundamentally    changed.     See       Lecaj, 616 F.3d   at   115-16.

8    Because   Gurung   failed   to   establish        his     eligibility    for

9    asylum, he cannot show eligibility for withholding of removal

10   or CAT relief.     Id. at 119-20.

11       For the foregoing reasons, the petition for review is

12   DENIED.

13                        FOR THE COURT:
14                        Catherine O’Hagan Wolfe, Clerk of Court




                                         6